Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims  1,2, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Minakawa and Satoh.
Murakami discloses the use of a keyboard device, comprising: a plurality of keys arranged in a scale direction; a base member (14) supporting the keys; a vibration transmission member (15) formed with higher rigidity than the base member and being in contact with the base member across an arrangement region of the keys in the scale irection (column 7, lines 1-10); and a vibrator (17) fixed to the vibration transmission member(15) and vibrating based on pressing of the key; wherein the vibrator is fixed to the plate at a position away from a fixing position of the plate and the vibration transmission member.  
Murakami does not disclose the specific use of a chassis. 
Minakawa discloses the use of a keyboard device comprising a chassis (4) supporting a base member (21).
Murakami and Minakawa do not disclose the use of an action based on a key depressions signal.
Satoh discloses the use of a keyboard where a vibrating action occurs based on a key depression signal (column 7, lines 65-68; column 8, lines 1-5).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the device as disclosed in Murakami with the chassis as disclosed by Minakawa and the key detection signal as disclosed in Satoh in order to provide a keyboard with vibration controlled characteristics that vibrates based on a key depression.

4.	Claims 3-6 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
5.	Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. The applicant argues that the Murakami and Minakawa do not disclose the use of a vibrating means based on a signal generated by the pressing of a key. Murakami discloses the use of a keyboard device, comprising: a plurality of keys arranged in a scale direction; a base member (14) supporting the keys; a vibration transmission member (15) formed with higher rigidity than the base member and being in contact with the base member across an arrangement region of the keys in the scale direction (column 7, lines 1-10); and a vibrator (17) fixed to the vibration transmission member(15) and vibrating based on pressing of the key; wherein the vibrator is fixed to the plate at a position away from a fixing position of the plate and the vibration transmission member.  
Murakami does not disclose the specific use of a chassis. 
Minakawa discloses the use of a keyboard device comprising a chassis (4) supporting a base member (21).
Murakami and Minakawa do not disclose the use of an action based on a key depressions signal.
Satoh as argued by the applicant discloses the use of a keyboard where a vibrating action occurs based on a key depression signal (column 7, lines 65-68; column 8, lines 1-5).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837